DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William H. Dietrich on 9/24/21.

The application has been amended as follows: 
1.	(Currently Amended)	A method of coding a coded video bitstream, the method comprising:
obtaining a first reference picture list of a current slice and a second reference picture list of the current slice;
marking a status of a reference picture in a decoded picture buffer (DPB) based on the first reference picture list and the second reference picture list when the current slice is a first slice in a current picture to which the current slice belongs, wherein the status of the reference picture in the decoded picture buffer is one of used for short-term reference, used for long-term reference, or unused for reference, and wherein the current picture comprises a non-intra random access point (IRAP) picture; and
using the reference picture in a reconstructing process of the current picture when the status of the reference picture is used for short-term reference or used for long-term reference,
wherein a long-term reference picture (LTRP) is identified by a logarithmic function of maximum long-term picture order count least significant bits (Log2(MaxLtPicOrderCntLsb)) of a picture order count value (PicOrderCntVal).

2.-3.	(Cancelled)

4.	(Original)	The method of claim 1, wherein the DPB contains a plurality of reference pictures in addition to a picture following the current picture after decoding of the current picture.

5.	(Original)	A method of decoding a coded video bitstream implemented by a video decoder, the method comprising:
decoding, by the video decoder, a previous  picture including all slices thereof to obtain a previous decoded picture;
storing, by the video decoder, the previous decoded picture in a decoded picture buffer (DPB) after the decoding;
marking, by the video decoder, the previous decoded picture as used for short-term reference after all the slices of the previous decoded picture have been decoded; and
decoding, by the video decoder, a first slice of a current picture, wherein the current picture comprises a non-intra random access point (IRAP) picture, the decoding of the first slice of the current picture comprising:
obtaining, by the video decoder, a first reference picture list of the first slice and a second reference picture list of the first slice;
re-marking, by the video decoder, the previous decoded picture as used for long-term reference when the previous decoded picture is referred to by a long-term reference picture (LTRP) entry in the first reference picture list or the second reference picture list; and
re-marking, by the video decoder, the previous decoded picture as unused for reference when the previous decoded picture is not referred to in the first reference picture list or the second reference picture list,
wherein a LTRP is identified by a logarithmic function of maximum long-term picture order count least significant bits (Log2(MaxLtPicOrderCntLsb)) of a picture order count value (PicOrderCntVal).

6.	(Cancelled)

7.	(Original)	The method of claim 5, wherein the previous decoded picture is referred to as a short-term reference picture (STRP) when marked as used for short-term reference, and wherein the STRP is identified by a picture order count value (PicOrderCntVal).

8.	(Cancelled)

9.	(Original)	The method of claim 5, wherein the DPB contains a plurality of reference pictures in addition to the previous decoded picture after decoding of the current picture.

10.	(Original)	The method of claim 5, wherein at any given time the previous decoded picture is only marked or re-marked as one of used for short-term reference, used for short-term reference, and unused for reference.

11.	(Original)	The method of claim 10, wherein marking or re-marking the previous decoded picture as one of used for short-term reference, used for short-term reference, and unused for reference removes any other marking for the previous decoded picture.

12.	(Currently Amended)	A coding device, comprising:
	a receiver configured to receive a coded video bitstream;
	a memory coupled to the receiver, the memory storing instructions; and
	a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor to:
	obtain a first reference picture list of a current slice and a second reference picture list of the current slice;
	mark a status of a reference picture in a decoded picture buffer (DPB) based on the first reference picture list and the second reference picture list when the current slice is a first slice in a current picture to which the current slice belongs, wherein the status of the reference picture in the decoded picture buffer is one of used for short-term reference, used for long-term reference, or unused for reference, and wherein the current picture comprises a non-intra random access point (IRAP) picture; and
use the reference picture in a reconstructing process of the current picture when the status of the reference picture is used for short-term reference or used for long-term reference,
wherein a long-term reference picture (LTRP) is identified by a logarithmic function of maximum long-term picture order count least significant bits (Log2(MaxLtPicOrderCntLsb)) of a picture order count value (PicOrderCntVal).

13.-14.	(Cancelled)

15.	(Original)	The coding device of claim 12, wherein the DPB contains a plurality of reference pictures in addition to a picture following the current picture after decoding of the current picture.

16.	(Original)	The coding device of claim 12, further comprising a display configured to display the current picture.

17.	(Currently Amended)	A coding device, comprising:
	a receiver configured to receive a coded video bitstream;
	a memory coupled to the receiver, the memory storing instructions; and
	a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor to:
	decode a previous picture including all slices thereof to obtain a first decoded picture;
	store the first decoded picture in a decoded picture buffer (DPB) after the decoding;
	mark the previous decoded picture as used for short-term reference after all the slices of the previous decoded picture have been decoded; and
	decode a first slice of a current picture, wherein the current picture comprises a non-intra random access point (IRAP) picture, which further causes the processor to:
	obtain a first reference picture list of the first slice and a second reference picture list of the first slice;
	re-mark the previous decoded picture as used for long-term reference when the previous decoded picture is referred to by a long-term reference picture (LTRP) entry in the first reference picture list or the second reference picture list; and
	re-mark the previous decoded picture as unused for reference when the previous decoded picture is not referred to in the first reference picture list or the second reference picture list,
	wherein the LTRP is identified by a logarithmic function of maximum long-term picture order count least significant bits (Log2(MaxLtPicOrderCntLsb)) of a picture order count value (PicOrderCntVal).

18.	(Cancelled)

19.	(Original)	The coding device of claim 17, wherein the previous decoded picture is referred to as a short-term reference picture (STRP) when marked as used for short-term reference, and wherein the STRP is identified by a picture order count value (PicOrderCntVal).

20.	(Cancelled)

21.	(Original)	The coding device of claim 17, wherein the DPB contains a plurality of reference pictures in addition to the first decoded picture after decoding of the current picture.

22.	(Original)	The coding device of claim 17, wherein at any given time the previous decoded picture is only marked or re-marked as one of used for short-term reference, used for short-term reference, and unused for reference.

23.	(Original)	The coding device of claim 17, wherein marking or re-marking the previous decoded picture as one of used for short-term reference, used for short-term reference, and unused for reference removes any other marking for the previous decoded picture.

24.	(Original)	The coding device of claim 23, further comprising a display configured to display the current picture.

	
Allowable Subject Matter
Claim(s) 1, 4-5, 7, 9-12, 15-17, 19 and 21-24 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1, 5, 12 and 17 discloses coding a coded video bitstream, the method comprising: obtaining a first reference picture list of a current slice and a second reference picture list of the current slice; marking a status of a reference picture in a decoded picture buffer (DPB) based on the first reference picture list and the second reference picture list when the current slice is a first slice in a current picture to which the current slice belongs, wherein the status of the reference picture in the decoded picture buffer is one of used for short-term reference, used for long-term reference, or unused for reference, and wherein the current picture comprises a non-intra random access point (IRAP) picture; and using the reference picture in a reconstructing process of the current picture when the status of the reference picture is used for short-term reference or used for long-term reference, wherein a long-term reference picture (LTRP) is identified by a logarithmic function of maximum long-term picture order count least significant bits (Log2(MaxLtPicOrderCntLsb)) of a picture order count value (PicOrderCntVal). 
The closest prior arts Samuelsson, Hendry and Desphanda discloses long term reference, maximum picture order count and signaling of long term reference respectively but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Samuelsson et al. (US 2013/0215975 A1), discloses long term reference and buffer.
2.	Hendry et al. (US 2015/0103881 A1), discloses coding with maximum picture order count.
3.	Deshpande (US 2016/0241850 A1), discloses long term reference with picture order count.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485